Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-16 are pending in this application. 
Election/Restrictions
Applicants’ election without traverse of Group I, claims 1-15, filed on 10/13/2022 is acknowledged. Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Claims 1-15 will presently be examined to the extent they read on the elected subject matter of record.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "a viscosity less than about 40.0 UD (spindle M1)" in claim 1 renders the claim indefinite. The term “UD” is not a commonly recognized viscosity unit and is not defined by the and the specification. According to the instant specification the viscosity is an apparent viscosity measured by Rheometer RM 180 from Maple instrument (should be Rheomat) while according to “Rheomat RM 180 Viscometer” (http://www.mapleinstruments.com/literature/Rheomat%20RM%20180%20Sales%20Brochure.pdf) the viscosity range is 1-106 mPa∙s, i.e., the unit for viscosity is expressed as mPa∙s. One of ordinary skill could not ascertain and interpret the metes and bounds of the patent protection desired as to the viscosity. Furthermore, while temperature affects the viscosity, the temperature at which the claimed viscosity is measured is not specified. Thus, it is unclear and indefinite as to how the “UD” and the temperature at which the claimed viscosity is measured herein are encompassed. Claims 2-15 are rejected as dependent claims of a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6 and 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinhart et al. (US 2007/0020216 A1).
Reinhart et al. teach cosmetic composition (abstract), in form of sunscreen emulsions including oil-in-water which contains about 5-85% by total weight of water and about 3-85% by total weight of oil, comprising 
about 0.5-10% by total weight of surfactants including non-ionic surfactants such as PEG C6-30 fatty acid ester (the surfactant with HLB≥ about 14), polysorbates 20-85 (the surfactant with HLB around 10), sorbitan stearate (the surfactant with HLB≤ about 6), etc.; sunscreens including bout 0.005-3% by weight of UVA, about 0.01-35% by weight of (paragraph 21-22, 59, 60, 64, 66, 97, 114, 119, 120, 128), 
oils including glyceryl esters of fatty acids such as glyceryl stearate (the surfactant with HLB≤6) (paragraph 31 and 47-49); 
wherein the compositions have SPF about 1-50 (paragraph 131) (about 55 to about 100 SPF in the instant claim 12 encompasses 49.5-110 since “about” is defined to be 10% deviation in the instant specification); and exemplified
an oil-in-water emulsion (weight% of water phase > that of oil phase, i.e., water/oil phase weight ratio >1) cream comprising 19.5% by weight of organic sunscreens and a combination of 0.75% by weight of PEG 100 stearate, 2.6% by weight of polysorbate 60, and 0.9% by weight of sorbitan stearate in example 1.
Silicone is not a must have component (the instant claim 3).
Reinhart et al. do not specify example 1 further comprising potassium cetyl phosphate.
This deficiency is cured by Reinhart et al.’s teachings of 0.35% by weight of potassium cetyl phosphate (the anionic surfactant) being in day wear skin care cream in example 5 and paragraph 277.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in example 1 of Reinhart et al. and paragraph 277 to add 0.35% by weight of potassium cetyl phosphate in the example 1 taught by Reinhart et al. Incorporating 0.35% by weight of potassium cetyl phosphate in SPF emulsion cream was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding 0.35% by weight of potassium cetyl phosphate into the example 1 taught by Reinhart et al. flows from 0.35% by weight of potassium cetyl phosphate having been used in the prior art in SPF cream, and from its being recognized in the prior art as useful for the same purpose as a surfactant in SPF cream. 	
Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinhart et al. (US 2007/0020216 A1) in view of Espinoza (US 2003/0049281 A1).
The teachings of Reinhart et al. are discussed above and applied in the same manner.
Reinhart et al. are silent about the properties of the claimed emulsion being fluid like water and producing a mist spray without requiring mixture with propellant (the instant claims 2, 4, and 15).
According to the instant specification up to about 5.1% by weight the emulsifier system having the stabilization effect of the emulsifier to avoid flocculation and phase separation being balanced with the desire for fluidity and ability to spray the formula (page 12, line 26-31). The emulsion cream in example 1 taught by Reinhart et al. has the same emulsifier system with being obvious to add 0.35% by weight of potassium cetyl phosphate into the example 1 with the total weight percentage of surfactants being 4.6%; thus, the cream in example 1 taught by Reinhart et al., further comprising 0.35% by weight of potassium cetyl phosphate, would necessarily possess the claimed properties in the instant claims 2, 4, and 15. Or, alternatively, Espinoza teaches topical emulsion comprising sunscreens in form of sprayable cream (abstract and claims 1, 16-18, and 20). Thus, the cream taught by Reinhart et al. can be sprayable.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reinhart et al. (US 2007/0020216 A1), as applied to claims 1, 3, 5, 6 and 8-14, or over Reinhart et al. (US 2007/0020216 A1) and Espinoza (US 2003/0049281 A1), as applied to claims 1-6 and 8-15, in view of Groc et al. (US 2017/0181939 A1).
The teachings of Reinhart et al. are discussed above and applied in the same manner.
Reinhart et al. do not specify anionic surfactant being alkali metal salts of dicetyl phosphate.
This deficiency is cured by Groc et al. who teach both potassium monocetyl phosphate and alkali metal salts of dicetyl phosphate being surfactants in oil-in-water emulsion comprising one or more UV-screening agents (claims 18 and 27).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Reinhart et al. and Groc et al. to replace potassium monocetyl phosphate in the composition taught by Reinhart et al. with alkali metal salts of dicetyl phosphate. Both potassium monocetyl phosphate and alkali metal salts of dicetyl phosphate being surfactants in oil-in-water emulsion comprising one or more UV-screening agents was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing potassium monocetyl phosphate in the composition taught by Reinhart et al. with alkali metal salts of dicetyl phosphate flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612